Exhibit 10.2
 
PROMISSORY NOTE
 

$4,500,000.00 Denver, Colorado    January 29, 2010

                         
For value received, the undersigned, Recovery Energy, Inc., a Nevada corporation
(“Borrower”), hereby promises to pay to the order of Hexagon Investments, LLC, a
Colorado limited liability company (“Lender”), the principal sum of Four Million
Five Hundred Thousand Dollars ($4,500,000.00), together with interest on the
unpaid principal balance thereof as set forth in the Credit Agreement (as
defined below), both principal and interest payable as herein provided in lawful
money of the United States of America at the offices of Lender under the Credit
Agreement, 730 17th Street, Suite 800, Denver, Colorado 80202 or at such other
place, as from time to time may be designated by the holder of this Note.
 
This Note (a) is issued and delivered under that certain Credit Agreement,
effective as of January 29, 2010, between Borrower and Lender referred to
therein (as from time to time supplemented, amended or restated, the “Credit
Agreement”), and is the “Note” as defined therein, (b) is subject to the terms
and provisions of the Credit Agreement, which contains provisions for payments
and prepayments hereunder and acceleration of the maturity hereof upon the
happening of certain stated events, and (c) is secured by and entitled to the
benefits of certain Security Documents (as identified and defined in the Credit
Agreement).  Payments on this Note shall be made and applied as provided in the
Credit Agreement.  Reference is hereby made to the Credit Agreement for a
description of certain rights, limitations of rights, obligations and duties of
the parties thereto and for the meanings assigned to terms used and not defined
herein and to the Security Documents for a description of the nature and extent
of the security thereby provided and the rights of the parties thereto.
 
The principal amount of this Note, together with all interest accrued hereon,
shall be due and payable in full on the Maturity Date.
 
Notwithstanding the foregoing paragraph and all other provisions of this Note,
in no event shall the interest payable hereon, whether before or after maturity,
exceed the maximum amount of interest that, under applicable Law, may be
contracted for, charged, or received on this Note, and this Note is expressly
made subject to the provisions of the Credit Agreement that more fully set out
the limitations on how interest accrues hereon.
 
If this Note is placed in the hands of an attorney for collection after default,
or if all or any part of the indebtedness represented hereby is proved,
established or collected in any court or in any bankruptcy, receivership, debtor
relief, probate or other court proceedings, Borrower agrees to pay reasonable
attorneys’ fees and collection costs to the holder hereof in addition to the
principal and interest payable hereunder.
 
Borrower hereby waives demand, presentment, notice of demand and of dishonor and
nonpayment of this Note, protest, notice of protest, notice of intention to
accelerate the maturity of this Note, declaration or notice of acceleration of
the maturity of this Note, diligence in collecting, the bringing of any suit
against any party and any notice of or defense on account of any extensions,
renewals, partial payments or changes in any manner of or in this Note or in any
of its terms, provisions and covenants, or any releases or substitutions of any
security, or any delay, indulgence or other act of any trustee or any holder
hereof, whether before or after maturity.
 
 
 

--------------------------------------------------------------------------------

 
 
This Note and the rights and duties of the Borrower and Lender shall be governed
by the Laws of the State of Colorado (without regard to principles of conflicts
of law), except to the extent the same are governed by applicable federal law.
 

  RECOVERY ENERGY, INC.,   a Nevada corporation         By:  /s/ Jeffrey A.
Beunier     Jeffrey A. Beunier, Chief Executive Officer      

 
 




                                                                          